




CITATION:
R. v.
Peric
, 2011 ONCA 514



DATE: 20110712



DOCKET: C46345



COURT OF APPEAL FOR ONTARIO



Rosenberg, Cronk and Watt JJ.A.



BETWEEN



Her Majesty The Queen



Respondent



and



Milos Peric



Appellant



Milos Peric, in person



John McInnes, for the respondent



Heard and released orally: June 29, 2011



On appeal from the conviction entered by Justice Robert G. S. Del
Frate
of the Superior Court of Justice, dated June
          1, 2006.



ENDORSEMENT



[1]

Mr. Peric has raised a number of grounds of appeal. We
    are satisfied that none of those grounds of appeal argued orally can succeed
    nor is there any merit to any of the other grounds of appeal raised in his
    factum. We will deal with only some of the issues raised.

[2]

The appellants principal submission before this court
    was that the evidence as to the condition of the brake system was fabricated.
    To bolster this submission, the appellant took us to certain of the exhibits,
    especially the photographs that he claims were doctored or show that evidence
    was fabricated. The evidence not only does not show what the appellant claims
    but, more importantly, the trial judge dealt directly with these allegations
    (see his reasons at pp. 29-35) and explained why he rejected them. His reasons for
    so doing are supported by the record and are reasonable.

[3]

The appellant also submitted that the prosecution
    should not have adduced evidence of prior audits because this was improper
    similar fact evidence. We disagree. This evidence was admissible to demonstrate
    a pattern of conduct and rebut the allegations of fabrication. Moreover, the
    appellant not only did not object to the admissibility of this evidence, he
    urged the trial judge to admit it when the trial judge questioned its
    admissibility.

[4]

Finally, the appellant submitted that some of the evidence
    of the MTO investigation should have been excluded because it was improperly
    obtained to further the criminal investigation. However, this was relevant
    evidence and the appellant did not bring a
Charter
application to attempt to exclude it even though the trial judge invited him to
    do so. This issue cannot be raised for the first time on appeal. Similar
    reasoning applies to the appellants objection to the general warrant.

[5]

Accordingly, the appeal is dismissed.

Signed:           M Rosenberg J.A.

E.
    A. Cronk J.A.

David
    Watt J.A.


